PER CURIAM.
Motion granted, and order admitting Samuel Evans Maires as attorney and counselor at law of this court vacated and set aside. It is unnecessary to reserve any privilege of renewing the application. We express no opinion on the question whether the facts which now appear before us will require a denial of the application, if subsequently made. All concur, except BARTLETT, J., who is of the opinion that the deceit which calls for a revocation of the present order ought to preclude the admission of the petitioner to practice hereafter. See 56 N. Y. Supp. 1111.